Citation Nr: 0327382	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  98-14 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for tooth extractions 
in addition to teeth numbered 2, 19, 29, 30, and 31.  

2.	Whether the appellant filed a timely appeal from a July 
1998 decision that denied his application to reopen a 
claim of entitlement to service connection for residuals 
of a right foot injury.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from February 1954 to March 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Service connection for disability of the temporomandibular 
joint (TMJ) was denied by the Board in a September 1993 
decision.  Reconsideration of this determination was denied 
by the Board in February 1994.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court), who affirmed the September 1993 Board 
decision.  However, the Court also identified an additional 
issue, entitlement to service connection for tooth 
extractions that it referred to the Board for adjudication 
without retaining jurisdiction over the matter.  In November 
1995, the Board remanded this issue to the RO, who developed 
the matter of entitlement to VA outpatient dental treatment 
and returned the case to the Board.  

In April 1997, the Board again remanded the case.  At that 
time, the issues listed were entitlement to service 
connection for tooth extractions and eligibility for VA 
outpatient dental treatment.  At that time the Board pointed 
out that correspondence received from the veteran made it 
appear that he was not, in fact, claiming VA outpatient 
dental care.  This matter was to be resolved by the RO.  

By rating decision in January 1998 the RO granted service 
connection for teeth numbered 2, 19, 29, 30, and 31.  They 
also denied dental treatment and entitlement to service 
connection for dental trauma.  The veteran submitted 
correspondence indicating that he wished to continue his 
appeal for service connection for additional tooth 
extractions and a general disagreement with the January 1998 
rating decisions.  The RO took this as a notice of 
disagreement with the noncompensable rating for the tooth 
extractions and developed the issue of the propriety of the 
rating assigned.  A statement of the case was issued on this 
issue.  The veteran responded that he was not appealing the 
rating decision, but wished only to continue the appeal for 
service connection for additional teeth and for "secondary 
damage" apparently other that the previously denied TMJ 
dysfunction.  The issue of service connection for a 
disability other than secondary to the service connected 
missing teeth is referred to the RO for appropriate action.  

In an October 2000 decision, the Board granted service 
connection for dental trauma to tooth numbered 9 and denied 
service connection for teeth in addition to teeth numbered 2, 
19, 29, 30, and 31, for which service connection had been 
previously established by the RO.  The appellant appealed the 
Board's denial to the Court, and the Board's decision was 
vacated pursuant to a July 2001 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings.  The 
parties requested that the Court vacate the Board's October 
2000 decision regarding the denial of service connection for 
teeth in addition to teeth numbered 2, 19, 29, 30, and 31, 
and remand the matter so that the Board could consider the 
appellant's claim under the Veterans Claims Assistance Act of 
2000 (VCAA).  The Court granted the joint motion and remanded 
the case to the Board.

While the case was pending at the Board the veteran submitted 
a substantive appeal concerning the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for the residuals of a right foot injury.


REMAND

In April 2003, the Board informed the veteran of the VCAA and 
of the information and medical evidence necessary to 
substantiate this claim.  However, the United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
regulations, which empowered the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, a remand in this case is 
now required for compliance with the notice provisions 
contained in the new law.  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In July 1998 the RO determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for the residuals of a right foot injury.  The 
veteran submitted a notice of disagreement in August 1998.  
In an October 2000 remand, the Board requested that the RO 
furnish the veteran a statement of the case regarding this 
issue and inform the veteran of the requirements necessary to 
perfect an appeal.  The RO furnished the statement of the 
case in August 2001.  The veteran's substantive appeal was 
subsequently received.  The Board finds that the evidence 
raises the issue as to whether the substantive appeal is 
timely. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  Thereafter, the RO is requested to should 
adjudicate the issue as to whether the 
appellant filed a timely appeal from a July 
1998 decision that denied his application to 
reopen a claim of entitlement to service 
connection for a residuals of a right foot 
injury.  If the benefit sought is not granted 
the RO should furnish the veteran a 
supplemental statement of the case, which 
contains the appropriate law and regulations 
concerning timeliness and an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




